Citation Nr: 1517641	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-46 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include retinitis pigmentosa and Usher's disease.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that in July 1993, the RO denied service connection for an eye condition including epithelial keratitis, and in November 2002, the RO denied reopening the claim.  In filing his current claim, the Veteran indicated that he was seeking service connection for retinitis pigmentosa and Usher's disease.  In Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As the Veteran had not been diagnosed with retinitis pigmentosa and/or Usher's disease when the November 2002 rating decision was rendered, the current claim has not been characterized as an application to reopen.

With regard to the claims for peripheral neuropathy of the upper and lower extremities, in July 2014 the Veteran submitted a timely Notice of Disagreement (NOD) in response to a November 2013 rating decision that denied the claims.  With regard to the claim for an acquired psychiatric disorder including PTSD, in May 2013 the Veteran submitted a timely Notice of Disagreement (NOD) in response to a February 2013 rating decision that denied the claim.  However, the Agency of Original Jurisdiction (AOJ) did not issue a Statement of the Case (SOC) on these claims, and they must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

The psychiatric claim on appeal has been developed as a claim of service connection for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim is recharacterized to include any psychiatric disorder.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of the appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2014 and March 2015 statements, the Veteran and his representative requested that he be scheduled for a Board video conference hearing.

Pursuant to 38 C.F.R. § 20.700(e) (2014), an appellant may request and be scheduled for a video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative an SOC on the issues of entitlement to service connection for peripheral neuropathy of the lower extremities, peripheral neuropathy of the upper extremities, and an acquired psychiatric disorder, to include PTSD.  The Veteran must be advised that for the Board to have jurisdiction in this matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2.  Schedule the Veteran for a videoconference hearing in accordance with his June 2014 and March 2015 requests.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

